Citation Nr: 0631114	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for left knee arthritis and assigned a 10 percent disability 
rating.  The veteran disagreed with the assigned rating.

The veteran's increased rating claim was remanded by the 
Board in July 2004 for further evidentiary development.  This 
was accomplished, and in July 2005 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to an increased disability rating for service-
connected left knee arthritis.  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.

In July 2005, the RO denied the veteran's claims of 
entitlement to secondary service connection for right knee 
and back disabilities.  As will be detailed further in the 
REMAND portion of the decision below, the veteran filed a 
notice of disagreement as to the July 2005 decision.  A 
statement of the case (SOC) has not been issued as to the 
issues of entitlement to service connection for right knee 
and back disabilities.  

These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for veterans Claims observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
this claim.  With respect to elements (4) and (5), the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Because the veteran has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits at this time.  Accordingly, this issue must be 
remanded for proper notice under Dingess/Hartman, that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left knee 
disability.

As was described in the Introduction above, the RO denied the 
veteran's claims for secondary service connection for right 
knee and back disabilities in a July 2005 decision.  The 
veteran has since expressed disagreement with that decision.  
See "Remarks of Accredited Representative in Lieu of VA Form 
646" dated  October 12, 2005.  The Board construes the 
representative's statement, along with other statements 
submitted by the veteran in February 2006 concerning his 
right knee and back, as a notice of disagreement with the 
July 2005 rating decision which denied the veteran's 
secondary service connection claims.  See 38 C.F.R. §§ 
20.201, 20.302 (2006); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA must liberally construe all documents 
filed by a claimant].  A statement of the case (SOC) 
pertaining to those two issues has yet to be issued by the 
RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If required by the evidentiary 
posture of the issue, VBA should 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for the service-connected left 
knee disability.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

3.  VBA should also issue a SOC 
pertaining to the issues of 
entitlement to service connection for 
right knee and back disabilities.  In 
connection therewith, the veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

